Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  October 2, 2018                                                                                       Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  154434 & (75)(77)                                                                                        David F. Viviano
                                                                                                       Richard H. Bernstein
  STATE FARM MUTUAL AUTOMOBILE                                                                              Kurtis T. Wilder
  INSURANCE COMPANY,                                                                                  Elizabeth T. Clement,
           Plaintiff,                                                                                                  Justices


  v                                                                  SC: 154434
                                                                     COA: 319710
                                                                     Kalamazoo CC:
  MICHIGAN MUNICIPAL RISK                                            2012-000202-CK
  MANAGEMENT AUTHORITY,
           Defendant-Appellant/
           Cross-Appellee,
  and
  QBE INSURANCE CORPORATION,
           Defendant/Third-Party
           Plaintiff-Appellee/Cross-Appellant,
  v
  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY,
           Third-Party Defendant,
  and
  SECRETARY OF STATE, WHITNEY GRAY,
  MARTIN BONGERS and WILLIAM JOHNSON,
             Third-Party Defendants.
  ___________________________________________/

         By order of May 17, 2017, the application for leave to appeal the August 30, 2016
  judgment of the Court of Appeals and the application for leave to appeal as cross-
  appellant were held in abeyance pending the decision in Bazzi v Sentinel Ins Co (Docket
  No. 154442). On order of the Court, the case having been decided on July 18, 2018, ___
  Mich ___ (2018), the applications are again considered, and they are DENIED, because
  we are not persuaded that the questions presented should be reviewed by this Court. The
  motion to strike is DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            October 2, 2018
         a0924
                                                                                Clerk